DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobie (U.S. Pub. No. 20190160231A1).

	Regarding claim 3, Dobie teaches a system for facilitating arterial blood gas (ABG) sampling (Figs 9-14, paragraph [0062]), the system comprising: 
a main part configured to be secured on a palm side of a user's wrist (Fig 11, device 300 with straps 301 and 302, paragraph [0062]), ; 
a first plurality of pulse sensors attached in a row on an inner surface of the main part (Fig 10b, first half of pressure sensor array 350, paragraph [006), each pulse sensor from the first plurality of pulse sensors configured to measure an intensity of radial pulse around the each pulse sensor (pressure sensors configured to detect pulsation of an artery, abstract and paragraph [0011]); 

    PNG
    media_image1.png
    668
    754
    media_image1.png
    Greyscale
a first plurality of lights attached in a row on an external surface of the main part (Fig 10a and see labeled Fig 14, first half of line of LED lights 330, paragraph [0062]), each respective light from the first plurality of lights associated with a respective pulse sensor from the first plurality of pulse sensors (Fig 15, line of LED lights 330 associated with pressure sensor array 350, paragraph [0011]); 
a first opening on the main part adjacent to the first plurality of pulse sensors (Figs 10b and 12-13 and see labeled Fig 14 , edges 324 of device 300 is adjacent to pressure sensor array 350, paragraph [0064]), the first opening configured to: 
allow access to a skin of the user's wrist for a sampler (Figs 13-14, edges 324 allowing to access the skin of the user’s wrist); and 
receive a sampling needle and pass the sampling needle through the first opening to the skin of the user's wrist (Figs 13-14, edges 324 allowing the needle 20 to access the skin of the user’s wrist, paragraph [0062]); and 
a processor (Fig 15, microcontroller, paragraph [0065]) configured to: 
receive a first plurality of radial pulse intensities from the first plurality of pulse sensors (receive the pressure signals from individual pressure sensor, paragraph [0065]), each radial pulse intensity from the first plurality of radial pulse intensities associated with a respective pulse sensor from the first plurality of pulse sensors (Figs 10a-b, line of LED lights 330 associated with pressure sensor array 350, paragraph [0011]); 
determine a highest radial pulse intensity among the first plurality of radial pulse intensities (provide highest peak amplitude pressure signal as compared with other surrounding pressure sensors, paragraph [0038]); and 
turn on a light from the first plurality of lights associated with the highest pulse intensity among the first plurality of radial pulse intensities (Fig 14, activate a closest light to guide a clinician to insert the needle, paragraph [0065] and paragraph [0011], the light is corresponding to a location of maximum pulsatility among the individual pressure sensors).

	Regarding claim 4, Dobie teaches the system (Figs 9-14, paragraph [0062]) of claim 3, wherein each light from the first plurality of lights (Fig 10a-b, first half of line of LED lights 330, paragraph [0062]) is placed behind a respective pulse sensor from the first plurality of pulse sensors (first half of the lights 330 are on the opposite side of the main part and each light is associated with its own pressure sensor from first half of pressure sensor array 350, paragraph [0011]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dobie (U.S. Pub. No. 20190160231A1) as applied to claim 4 above, and further in view of Albany (U.S. 20180177982A1).

Regarding claim 5, Dobie teaches the system (Figs 9-14, paragraph [0062]) of claim 4, further comprising: 
a second plurality of pulse sensors attached in a row on the internal surface of the main part (Fig 10b, second half of pressure sensor array 350, paragraph [006), each pulse sensor from the second plurality of pulse sensors configured to measure an intensity of radial pulse around each respective pulse sensor (pressure sensors configured to detect pulsation of an artery, abstract and paragraph [0011]); 
a second plurality of lights attached in a row on the external surface of the main part (Fig 10a and see labeled Fig 14 above, second half of line of LED lights 330, paragraph [0062]), each respective light from the second plurality of lights associated with a respective pulse sensor from the second plurality of pulse sensors (Fig 10a-b, line of LED lights 330 associated with pressure sensor array 350, paragraph [0011]); and 
the processor (Fig 15, microcontroller, paragraph [0065]) is further configured to: 
receive a second plurality of radial pulse intensities from the second plurality of pulse sensors (receive the pressure signals from individual pressure sensor, paragraph [0065]), each respective radial pulse intensity from the second plurality of radial pulse intensities associated with a respective pulse sensor from the second plurality of pulse sensors (Figs 10a-b, line of LED lights 330 associated with pressure sensor array 350, paragraph [0011]); 
determine a highest radial pulse intensity among the second plurality of radial pulse intensities (provide highest peak amplitude pressure signal as compared with other surrounding pressure sensors, paragraph [0038]); and 
turn on a light from the second plurality of lights associated with the highest radial pulse intensity among the second plurality of radial pulse intensities (Fig 14, activate a closest light to guide a clinician to insert the needle, paragraph [0065] and paragraph [0011], the light is corresponding to a location of maximum pulsatility among the individual pressure sensors).
	Dobie fails to teach the first opening is placed between the first plurality of pulse sensors and the second plurality of pulse sensors. However, Albany teaches the first opening (Fig 15c, opening 1525, paragraph [0176]) is placed between the first plurality of pulse sensors and the second plurality of pulse sensors (Fig 15c, two of sensors 1509 as first plurality of pressure sensors and two of sensor 1509 on the other side of the opening 1525 as second plurality of pressure sensors, paragraph [0197], sensors 1509 can be blood pressure sensors)
Dobie and Albany are both considered to be analogous to the claimed invention because they are in the same field of vessel detecting wearable device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Dobie to incorporate the teachings of Albany providing the first is placed between the first plurality of pulse sensors and the second plurality of pulse sensors. Doing so allow extending of membrane around the opening to secure and sealed to a patient skin (paragraph [0177]). 

Regarding claim 6, Dobie modified by Albany teaches the system (Figs 9-14, paragraph [0062]) of claim 5, wherein each light from the second plurality of lights (Fig 10a-b, second half of line of LED lights 330, paragraph [0062]) is placed behind a respective pulse sensor from the second plurality of pulse sensors (second half of the lights 330 are on the opposite side of the main part and each light is associated with its own pressure sensor from second half of pressure sensor array 350, paragraph [0011]).

	Regarding claim 7, Dobie modified by Albany teaches the system (Figs 9-14, paragraph [0062]) of claim 6.
Dobie modified by Albany fails to teach a third plurality of pulse sensors attached in a row on the internal surface of the main part, each pulse sensor from the third plurality of pulse sensors configured to measure an intensity of radial pulse around each pulse sensor; 
a third plurality of lights attached in a row on the external surface of the main part, each respective light from the third plurality of lights associated with a respective pulse sensor from the second plurality of pulse sensors; and 
a second opening on the main part between the second plurality of pulse sensors and the third plurality of pulse sensors, the second opening configured to: 
allow access to the skin of the user's wrist for a sampler; and 
receive the sampling needle and pass the sampling needle through the second opening to the skin of the user's wrist; 
wherein the processor is further configured to: 
receive a third plurality of radial pulse intensities from the third plurality of pulse sensors, each respective radial pulse intensity from the third plurality of radial pulse intensities associated with a respective pulse sensor from the third plurality of pulse sensors; 
determine a highest radial pulse intensity among the third plurality of radial pulse intensities; and 
turn on a light from the third plurality of lights associated with the highest radial pulse intensity among the third plurality of radial pulse intensities.
However, a third plurality of pulse sensors, a third plurality of lights, and a second opening on the main part are mere duplication of parts that have no patentable significance and produce an expected result (see MPEP 2144.04(VI)(B)). In view of collectively evidence, it would have been obvious to those skilled, prior to the effective filing date, to duplicate a third plurality of pulse sensors attached in a row on the internal surface of the main part, each pulse sensor from the third plurality of pulse sensors configured to measure an intensity of radial pulse around each pulse sensor, a third plurality of lights attached in a row on the external surface of the main part, each respective light from the third plurality of lights associated with a respective pulse sensor from the second plurality of pulse sensors, and a second opening on the main part between the second plurality of pulse sensors and the third plurality of pulse sensors, the second opening configured to: allow access to the skin of the user's wrist for a sampler; and receive the sampling needle and pass the sampling needle through the second opening to the skin of the user's wrist. This is functionally equivalent to and represents a simple duplication of known mechanism for receiving the radial pulse intensities from pulse sensors and each respective radial pulse intensity from the radial pulse intensities associated with a respective pulse sensor from pulse sensors, determining a highest radial pulse intensity among the of radial pulse intensities; and turning on a light from the plurality of lights associated with the highest radial pulse intensity among the plurality of radial pulse intensities (making continuous of processor over duplication of part (see MPEP 2144.04(V)(E) and MPEP 2144.04(VI)(B)) to achieve the same predictable result. 

	Regarding claim 8, Dobie modified by Albany teaches the system (Figs 9-14, paragraph [0062]) of claim 7, wherein: 
the first plurality of pulse sensors are on the inner surface of the main part (Fig 10b, first half of pressure sensor array 350, paragraph [0060]); 
the first plurality of lights are equally spaced on the external surface of the main part (Fig 10a, first half of line of LED lights 330 are spaced equally according to the figure, paragraph [0062]);  
the second plurality of pulse sensors are on the inner surface of the main part (Fig 10b, second half of pressure sensor array 350, paragraph [0060]); 
the second plurality of lights are equally spaced on the external surface of the main part (Fig 10a, second half of line of LED lights 330 are spaced equally according to the figure, paragraph [0062]); 
Dobie modified by Albany fails to teach the first and second plurality of pulse sensors are equally spaced, the third plurality of pulse sensors are equally spaced on the inner surface of the main part, and the third plurality of lights are equally spaced on the external surface of the main part. Dobie further teach in an alternate embodiment shown in figure 8a-e that incorporate plurality of pressure sensors are equally spaced apart (Fig 8a-e, individual pressure sensors 280 are spaced equally apart from each other in pressure sensor array 250, paragraph [0057]). Dobie was therefore apprised of various ways to deliver the equally spacing of the plurality of pressure sensors. In view of collectively evidence, it would have been obvious to those skilled, prior to the effective filing, to embody the equally spacing of pressure sensors and it is functionally equivalent to and presents a simple substitution of alternate known mechanism to achieve the same predicable result. 
Dobie modified by Albany fails to teach the third plurality of pulse sensors are equally spaced on the inner surface of the main part, and the third plurality of lights are equally spaced on the external surface of the main part. However, the parts of having the third plurality of pulse sensors are equally spaced on the inner surface of the main part and the third plurality of lights are equally spaced on the external surface of the main part are mere duplication of parts that have no patentable significance and produce an expected result (see MPEP 2144.04(VI)(B)). In view of collectively evidence, it would have been obvious to those skilled, prior to the effective filing date, to duplicate to have the third plurality of pulse sensors are equally spaced on the inner surface of the main part, and the third plurality of lights are equally spaced on the external surface of the main part, which would be equally reliable for achieving the same expected results. 
 
	Regarding claim 9, Dobie modified by Albany teaches the system (Figs 9-14, paragraph [0062]) of claim 8, wherein a first light from the first plurality of lights is placed adjacent to a first end of the first opening (see labeled Fig 14, first light of the first half plurality of lights of 330 is located adjacent to the end of the edges 324, paragraph [0062]); 

    PNG
    media_image2.png
    659
    851
    media_image2.png
    Greyscale
a second light from the first plurality of lights is placed adjacent to a second end of the first opening (see labeled Fig 14, the other light from the first half plurality of lights of 330 is located adjacent to the end of the other edges 324, paragraph [0062]);
a first light from the second plurality of lights is placed adjacent to a first end of the second opening (see labeled Fig 14, the first light from the second row of lights is placed adjacent to the first end of the second opening, paragraph [0062]);
a second light from the second plurality of lights is placed adjacent to a second end of the second opening (see labeled Fig 14, a second light from the second row of lights is placed adjacent to a second end of the second opening, paragraph [0062]).

	Dobie modified by Albany fails to teach a first light from the second plurality of lights is placed adjacent to the first end of the first opening; 
a second light from the second plurality of lights is placed adjacent to the second end of the first opening; 
a first light from the third plurality of lights is placed adjacent to the first end of the second opening; and 
a second light from the third plurality of lights is placed adjacent to the second end of the second opening.
However, the parts of having of having a first light from the second plurality of lights is placed adjacent to the first end of the first opening and a second light from the second plurality of lights is placed adjacent to the second end of the first opening are merely rearrangement of parts (see MPEP 2144.04(VI)(C)). In view of collectively evidence, it would have been obvious to those skilled, prior to the effective filing date, to rearrange the second row of light with regard to the position of the claimed invention, which would be obvious matter of design choice and would equally reliable for achieving the same expected results. Additionally, the parts of having a first light from the third plurality of lights is placed adjacent to the first end of the second opening and a second light from the third plurality of lights is placed adjacent to the second end of the second opening are mere duplication of parts that have no patentable significance and produce an expected result (see MPEP 2144.04(VI)(B)). In view of collectively evidence, it would have been obvious to those skilled, prior to the effective filing date, to duplicate to have a first light from the third plurality of lights is placed adjacent to the first end of the second opening and a second light from the third plurality of lights is placed adjacent to the second end of the second opening, which would be equally reliable for achieving the same expected results. 

	Regarding claim 10, Dobie modified by Albany teaches the system (Figs 9-14, paragraph [0062]) claim 9. 
Dobie modified by Albany fails to teach each light from the third plurality of lights is placed behind a respective pulse sensor from the third plurality of pulse sensors.
However, the parts of having each light from the third plurality of lights is placed behind a respective pulse sensor from the third plurality of pulse sensors are mere duplication of parts that have no patentable significance and produce an expected result (see MPEP 2144.04(VI)(B)). In view of collectively evidence, it would have been obvious to those skilled, prior to the effective filing date, to duplicate to have each light from the third plurality of lights is placed behind a respective pulse sensor from the third plurality of pulse sensors, which would be equally reliable for achieving the same expected results.

	Regarding claim 11, Dobie modified by Albany teaches the system (Figs 9-14, paragraph [0062]) of claim 10, further comprising a wrist gripping member (Fig 11, housing 310 of device 300, paragraph [0062]) configured to: 
receive the user's wrist (Fig 11, straps 301 and 302 of housing 310 of device 300 go around the user’s wrist, paragraph [0062]); and 
hold and secure the user's wrist in a predetermined position (Fig 11, straps 301 and 302 of housing 310 of device 300 can be secured on user’s wrist with adjustable strap length in the predetermined position, paragraph [0062]).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dobie (U.S. Pub. No. 20190160231A1) and Albany (U.S. 20180177982A1) as applied to claim 11 above, and further in view of Chesney (U.S. Patent No. 6132383A).

Regarding claim 12, Dobie modified by Albany teaches the system (Figs 9-14, paragraph [0062]) of claim 11, further comprising: 

    PNG
    media_image3.png
    428
    655
    media_image3.png
    Greyscale
a first wristlet band attached to a first end of the main part (see labeled Fig 9, labeled first wristlet band attached to the first end of the main part); and 
a second wristlet band attached to a second end of the main part (see labeled Fig 9, labeled second wristlet band attached to the second end of the main part). 
Dobie modified by Albany fails to teach the first wristlet band and the second wristlet band are configured to secure the main part on the palm side of the user's wrist. However, Chesney teaches a 
    PNG
    media_image4.png
    569
    808
    media_image4.png
    Greyscale
first wristlet band attached to the first end of the main part (see label Fig 8, straps 850 as first wristlet band attached to the first end of the main part); and 
a second wristlet band attached to a second end of the main part (see label Fig 1A and 1B, labeled second wristlet band attached to the first end of the main part), wherein the first wristlet band and the second wristlet band are configured to secure the main part on the palm side of the user's wrist (see label Fig 1A and 1B, first wristlet band 850 and labeled wristlet band 814 used to secure the main part on the palm side of the user’s wrist).  
Dobie, Albany, and Chesney are considered to be analogous to the claimed invention because they are in the same field of vessel detecting wearable device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Dobie to incorporate the teachings of Chesney providing first wristlet band attached to the first end of the main; and a second wristlet band attached to a second end of the main part, wherein the first wristlet band and the second wristlet band are configured to secure the main part on the palm side of the user's wrist. Doing so would allow to stabilize or immobilize the wrist joint and to stabilize the redial artery and bring it near the skin in order to obtain a good blood-pressure waveform (column 7, lines 16-20). 


Regarding claim 13, Dobie modified by Albany teaches the system (Figs 9-14, paragraph [0062]) of claim 12 and wrist gripping member (Fig 11, housing 310 of device 300, paragraph [0062]). 
Dobie modified by Albany fails to teach wrist gripping member comprise: a cushion part configured to receive and hold a forearm of the user; and an inclined hand holding part, a proximal end of the inclined hand holding part attached to a distal end of the cushion part, the inclined hand holding part configured to receive and hold a hand of the user.

    PNG
    media_image5.png
    583
    706
    media_image5.png
    Greyscale
	However, Chesney teaches a wrist gripping member (Fig 1A, wrist stabilizer 110, column 6, lines 31-48) comprise: 
a cushion part configured to receive and hold a forearm of the user (see Fig 1A-B and labeled 1C, labeled cushion part is used to receive and hold a forearm of the user 99); and 

    PNG
    media_image6.png
    412
    783
    media_image6.png
    Greyscale
an inclined hand holding part (see Fig 1A-B and labeled 1C), a proximal end of the inclined hand holding part attached to a distal end of the cushion part, the inclined hand holding part configured to receive and hold a hand of the user (see Fig 1A-B and labeled 1C, labeled inclined hand holding part is attached to the distal end of the labeled cushion part in Fig 1C and inclined hand holding part is used to receive and hold a hand of the user 99).
Dobie, Albany, and Chesney are considered to be analogous to the claimed invention because they are in the same field of vessel detecting wearable device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Dobie to incorporate the teachings of Chesney providing wrist gripping member comprise: a cushion part configured to receive and hold a forearm of the user; and an inclined hand holding part, a proximal end of the inclined hand holding part attached to a distal end of the cushion part, the inclined hand holding part configured to receive and hold a hand of the user. Doing so would allow to stabilize or immobilize the wrist joint and to stabilize the redial artery and bring it near the skin in order to obtain a good blood-pressure waveform (column 7, lines 16-20). 

Regarding claim 14, Dobie modified by Albany teaches the system (Figs 9-14, paragraph [0062]) of claim 13.
Dobie modified by Albany fails to teach cushion part and the inclined hand holding part forms an angle between the cushion part and the inclined hand holding part. However, Chesney teaches cushion part and the inclined hand holding part forms an angle between the cushion part and the inclined hand holding part (Fig 1A-1B and see label Fig 1C above, the angle of 150° is forming between the forearm portion and the hand portion of the wrist stabilizer base plate 112, column 4, lines 31-40). 
Dobie, Albany, and Chesney are considered to be analogous to the claimed invention because they are in the same field of vessel detecting wearable device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Dobie to incorporate the teachings of Chesney providing cushion part and the inclined hand holding part forms an angle between the cushion part and the inclined hand holding part. Doing so would allow to stabilize or immobilize the wrist joint and to stabilize the redial artery and bring it near the skin in order to obtain a good blood-pressure waveform (column 7, lines 16-20). 

Regarding claim 15, Dobie modified by Albany teaches the system (Figs 9-14, paragraph [0062]) of claim 14. 
Dobie modified by Albany fails to teach the angle is between 120° and 160°. However, Chesney teaches the angle is approximately 150° (Fig 1A-1B and see label Fig 1C above, the angle of 150° is forming between the forearm portion and the hand portion of the wrist stabilizer base plate 112, column 4, lines 31-40). 
Dobie, Albany, and Chesney are considered to be analogous to the claimed invention because they are in the same field of vessel detecting wearable device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Dobie to incorporate the teachings of Chesney providing angle is approximately 150°. Doing so would allow to stabilize or immobilize the wrist joint and to stabilize the redial artery and bring it near the skin in order to obtain a good blood-pressure waveform (column 7, lines 16-20). 

Regarding claim 16, Dobie modified by Albany teaches the system (Figs 9-14, paragraph [0062])  of claim 15. 
Dobie modified by Albany fails to teach a hand gripping band attached to a back side of the inclined hand holding part, the hand gripping band configured to secure a hand of the user on the inclined hand holding part. 
However, Chesney teaches a hand gripping band attached to a back side of the inclined hand holding part, the hand gripping band configured to secure a hand of the user on the inclined hand 
    PNG
    media_image7.png
    588
    831
    media_image7.png
    Greyscale
holding part (see labeled Fig 8, strap 814 is hand gripping band that is attached to a back side of the labeled inclined hand holding part in Fig 8 and strap 814 is used to secure inclined hand holding part of wrist stabilizer 810). 
Dobie, Albany, and Chesney are considered to be analogous to the claimed invention because they are in the same field of vessel detecting wearable device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Dobie to incorporate the teachings of Chesney providing teaches a hand gripping band attached to a back side of the inclined hand holding part, the hand gripping band configured to secure a hand of the user on the inclined hand holding part. Doing so would allow to stabilize or immobilize the wrist joint and to stabilize the redial artery and bring it near the skin in order to obtain a good blood-pressure waveform (column 7, lines 16-20). 

Allowable Subject Matter
Claims 1-2 allowed.
Dobie (U.S. Pub. No. 20190160231A1) is the most relevant prior art of record but fails to anticipate or render obvious the
As for claim 1, prior art does not teach or fairly suggest the first opening placed between the first plurality of pulse sensors and the second plurality of pulse sensors; and 
a third plurality of pulse sensors attached in a row on the internal surface of the main part, each pulse sensor from the third plurality of pulse sensors configured to measure an intensity of radial pulse around the each pulse sensor, the third plurality of pulse sensors equally spaced on the inner surface of the main part; 
a third plurality of lights attached in a row on the external surface of the main part, each respective light from the third plurality of lights associated with a respective pulse sensor from the second plurality of pulse sensors, each light from the third plurality of lights placed behind a respective pulse sensor from the third plurality of pulse sensors, the third plurality of lights equally spaced on the external surface of the main part; and 
a second opening on the main part between the second plurality of pulse sensors and the third plurality of pulse sensors, a first light from the second plurality of lights placed adjacent to the first end of the first opening and a first end of the second opening, a second light from the second plurality of lights placed adjacent to the second end of the first opening and a second end of the second opening, a first light from the third plurality of lights placed adjacent to the first end of the second opening, a second light from the third plurality of lights placed adjacent to the second end of the second opening, the second opening configured to: 
allow access to the skin of the user's wrist for a sampler; and 
receive the sampling needle and pass the sampling needle through the second opening to the skin of the user's wrist;
a processor configured to: 
receive a third plurality of radial pulse intensities from the third plurality of pulse sensors, each respective radial pulse intensity from the third plurality of radial pulse intensities associated with a respective pulse sensor from the third plurality of pulse sensors; 
determine a highest radial pulse intensity among the third plurality of radial pulse intensities; and 
turn on a light from the third plurality of lights associated with the highest radial pulse intensity among the third plurality of radial pulse intensities;
a wrist gripping member configured to: 
a cushion part configured to receive and hold a forearm of the user; and 
an inclined hand holding part, a proximal end of the inclined hand holding part attached to a distal end of the cushion part, the inclined hand holding part configured to receive and hold a hand of the user, the cushion part and the inclined hand holding part forming an angle between the cushion part and the inclined hand holding part, the angle between 120° and 160°; 
the first wristlet band and the second wristlet band configured to secure the main part on the palm side of the user's wrist; and 
a hand gripping band attached to a back side of the inclined hand holding part, the hand gripping band configured to secure a hand of the user on the inclined hand holding part.

As of claim 2, prior art does not teach a distance between centers of each two consecutive pulse sensors from the first plurality of pulse sensors being 5 mm; 
a distance between centers of each two consecutive lights from the first plurality of lights being 5 mm; 
a distance between centers of each two consecutive pulse sensors from the second plurality of pulse sensors being 5 mm; 
a distance between centers of each two consecutive lights from the second plurality of lights being 5 mm; 
a third plurality of pulse sensors attached in a row on the internal surface of the main part, each pulse sensor from the third plurality of pulse sensors configured to measure an intensity of radial pulse around the each pulse sensor, the third plurality of pulse sensors equally spaced on the inner surface of the main part, a distance between centers of each two consecutive pulse sensors from the third plurality of pulse sensors being 5 mm; 
a third plurality of lights attached in a row on the external surface of the main part, each respective light from the third plurality of lights associated with a respective pulse sensor from the second plurality of pulse sensors, each light from the third plurality of lights placed behind a respective pulse sensor from the third plurality of pulse sensors, the third plurality of lights equally spaced on the external surface of the main part, a distance between centers of each two consecutive lights from the third plurality of lights being 5 mm; 
a first opening on the main part adjacent to the first plurality of pulse sensors, the first opening placed between the first plurality of pulse sensors and the second plurality of pulse sensors, a width of the first opening being 4 mm;
a second opening on the main part between the second plurality of pulse sensors and the third plurality of pulse sensors, a first light from the second plurality of lights placed adjacent to the first end of the first opening and a first end of the second opening, a second light from the second plurality of lights placed adjacent to the second end of the first opening and a second end of the second opening, a first light from the third plurality of lights placed adjacent to the first end of the second opening, a second light from the third plurality of lights placed adjacent to the second end of the second opening, a width of the first opening being 4 mm, the second opening configured to: 
allow access to the skin of the user's wrist for a sampler; and 
receive the sampling needle and pass the sampling needle through the second opening to the skin of the user's wrist; 
a processor configured to: 
receive a third plurality of radial pulse intensities from the third plurality of pulse sensors, each respective radial pulse intensity from the third plurality of radial pulse intensities associated with a respective pulse sensor from the third plurality of pulse sensors; 
determine a highest radial pulse intensity among the third plurality of radial pulse intensities; and 
turn on a light from the third plurality of lights associated with the highest radial pulse intensity among the third plurality of radial pulse intensities; 
the wrist gripping member comprising: 
a cushion part configured to receive and hold a forearm of the user; and 
an inclined hand holding part, a proximal end of the inclined hand holding part attached to a distal end of the cushion part, the inclined hand holding part configured to receive and hold a hand of the user, the cushion part and the inclined hand holding part forming an angle between the cushion part and the inclined hand holding part, the angle between 120° and 160°; 
the first wristlet band and the second wristlet band configured to secure the main part on the palm side of the user's wrist; and 
a hand gripping band attached to a back side of the inclined hand holding part, the hand gripping band configured to secure a hand of the user on the inclined hand holding part.

As for claims 1 and 2, the claims are allowable due to the claims’ specificity and it reach a point where one with ordinary skill in the art would not combine so many references with including rearrangement of parts (see MPEP 2144.04(VI)(C)) and duplication by parts (see MPEP 2144.04(VI)(D)). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /A.H.N./Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                              
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793